Title: To George Washington from Alexander Hamilton, 30 September 1783
From: Hamilton, Alexander
To: Washington, George


                  
                     Dr Sir
                      Sepr 30 1783
                     
                  
                  As I flatter myself I may indulge a consciousness that my services have been of some value to the public, at least enough to merit the small compensation I wish, I will make no apology to your Excellency for conveying through you that wish to Congress.  You are able to inform them if they wish information, in what degree I may have been useful— and I have entire confidence that you will do me justice.
                  In a letter which I wrote to you several months ago I intimated that it might be in your power to contribute to the establishment of our Foederal union, upon a more solid basis—I have never since explained myself.  At the time I was in hopes Congress might have been induced to take a decisive ground—to inform their constituents of the imperfections of the present system and of the impossibility of conducting the public affairs with honor to themselves and advantage to the community with powers so disproportioned to their responsibility; and having done this in a full and forcible manner, to adjourn the moment the definitive treaty was ratified.  In retiring at the same juncture I wished you in a solemn manner to declare to the people your intended retreat from public concerns— your opinion of the present government and of the absolute necessity of a change.
                  Before I left Congress I dispaired the of the first and your circular letter to the states had anticipated the last.  I trust it will not be without effect though I am persuaded it would have had more combined with what I have mentioned.  At all events, without compliment Sir— It will do you honor with the sensible and well meaning; and ultimately it is to be hoped with the people at large—when the present epidemic phrenzy has subsided.  I am Dr Sr with sincere esteem Your obedient serv.
                  
                     Alex. Hamilton
                  
                  
                     Mrs Hamilton presents her compliments to Mrs Washington.
                     I beg the favour of Your Excellency to forward the inclosed to General Greene.
                  
                  
               